Citation Nr: 1110997	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1994 to June 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 videoconference hearing before the undersigned at the San Antonio VA office.  A hearing transcript is of record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, X-ray findings have been negative for any indication of nonunion or dislocation of the left clavicle.

2.  From July 22, 2005, degenerative joint disease of the left acromioclavicular joint with impingement syndrome secondary to the Veteran's service-connected left clavicle disability has been demonstrated, with pain objectively demonstrated on range-of-motion testing.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2010).

2.  From July 22, 2005, the criteria for a separate grant of service connection for degenerative joint disease of the left acromioclavicular joint with impingement syndrome secondary to service-connected residuals of a fracture of the left clavicle have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  From July 22, 2005, the criteria for a 10 percent, but no higher, disability evaluation for degenerative joint disease of the left acromioclavicular joint with impingement syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in July 2005, prior to the initial RO decision which is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  It described what the evidence should show, including how the claimed disability had worsened.  Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran in July 2005 does not appear to fully satisfy the requirements of Vasquez-Flores, in that it did not specify that the evidence should show how the disability affected the Veteran's employment.  In addition, the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess).  Therefore, to this extent, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied solely by various post-decisional communications.  See Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a in a Statement of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to cure a timing defect).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, a letter was sent to the Veteran in May 2006 that described how VA determines disability ratings and effective dates and advised him that the Board would consider evidence showing how his disability affects his employment, and a July 2008 letter included the rating schedule that was used to evaluate the Veteran's disability.  The claim was subsequently re-adjudicated in the June 2007 SOC and July 2010 SSOC.  In addition, the September 2005 rating decision, June 2007 SOC, and July 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  Thus, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess and Vasquez-Flores have been satisfied.

As to VA's duty to assist, VA obtained outpatient treatment records from the Austin VA Medical Center (VAMC) and the Veteran was afforded VA examinations in July 2005 and June 2008.  As mentioned above, the Veteran was also afforded the opportunity to testify at a hearing before the undersigned in January 2011.  

The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Rather, it appears further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's clavicle disability has been evaluated under Diagnostic Code (DC) 5203, which is found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5203 addresses impairment of the clavicle or scapula.  When the minor side of the body is involved, as is the case here, a 10 percent evaluation is assigned under this DC when there is malunion of the clavicle, or nonunion of the clavicle without loose movement.  A 20 percent evaluation is assigned when there is nonunion of the bone with loose movement, and when there is dislocation of the clavicle.  

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran suffered a fracture of the left clavicle in a physical training accident during active service.  He was granted service connection for residuals of a fracture of the left clavicle in an August 1997 rating decision.  A 10 percent evaluation was assigned, effective from June 15, 1997, the day after the Veteran separated from service.  

He filed a claim for an increased evaluation in July 2005, and the RO denied the claim in the September 2005 rating decision that is the subject of this appeal.  

For rating purposes, the Board notes that the Veteran is right-handed, according to a June 2008 VA examination report.  Thus, the left side-the side of the affected clavicle-is the "minor" side under the relevant diagnostic codes.

The Board will now review the medical evidence to determine whether a rating in excess of 10 percent is warranted for the Veteran's current disability involving the left clavicle.

The Veteran was afforded a VA examination in July 2005.  He reported pain and discomfort in the left shoulder and in the area of the fracture.  Further, the left shoulder had a "popping" sensation with certain movements.  He reported difficulty sleeping on his left side, and was unable to do much lifting with the left arm.  The symptoms he described occurred constantly.  He report no lost time from work due to the condition.  On physical examination, there was an enlarged area of callus formation on the left mid clavicle.  Flexion of the shoulder was to 180 degrees, abduction was to 180 degrees, and external and internal rotation were to 90 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was tenderness over the left anterior and posterior shoulder bursa.  On internal rotation of the shoulder, there was an audible and palpable pop noted posteriorly.  X-rays showed degenerative arthritic changes of the acromioclavicular (AC) joint, and a healed left clavicular fracture.  The examiner assessed status post fracture of the left clavicle with ongoing pain and shoulder stiffness, as well as degenerative joint disease of the shoulder that was more likely than not related to the clavicular fracture diagnosis, since the AC joint is directly connected to the clavicular fracture.  The examiner further stated that the effect of the condition on the Veteran's daily activity was non-existent.  

In April 2006, the Veteran sought treatment at the Austin VAMC.  He complained of chronic pain in the left clavicle area, stating that it was gradually getting worse.  The pain was localized at the clavicle area and sometimes that area popped with certain movements of the shoulder.  He took over-the-counter pain medication, which did help.  He had difficulty sleeping because of the pain sometimes.  He currently worked as a chemist at a cement plant.   On physical examination, the left AC joint was minimally deformed and/or enlarged, but there was no soft tissue edema, redness, or warmth noted.  There was minimal tenderness of that area.  The left shoulder had full active range of motion, although there was some pain with full abduction.  The distal left arm was intact neurologically.  

A November 2006 VAMC note continued to document a diagnosis of posttraumatic degenerative joint disease of the left AC joint, and that symptoms were gradually worsening.  However, the condition was stable with Naproxen.  

The Veteran was afforded another VA examination in June 2008.  He continued his employment as a chemist at a cement plant, and said he had been working in that field for 11 years.  He described his baseline pain at a level of 2 or 3 out of 10, with flare-ups up to 8 out of 10 in severity.  Flare-ups were caused by lifting greater than 20 to 30 pounds, and when rolling onto the left shoulder while sleeping at night, which occurred 2 or 3 times weekly.  The Veteran denied any radicular pain, numbness, or tingling.  He treated the shoulder with over-the-counter pain medication, applying topical Icy-Hot, and using a sling occasionally when the shoulder became extremely painful.  He was able to drive approximately 2 hours before the symptoms started to occur.  He denied any impact on household activities.  However, he did not perform any outside yard work secondary to shoulder pain, and paid an individual to perform those duties.  He denied any other impact on activities of daily living.  He did not participate in any exercise program, sports, or recreational activities.  

On physical examination, there was deformity over the midshaft of the left clavicle.  There was no evidence of swelling, effusion, redness, or increased temperature.  There was no atrophy.  There was tenderness to palpation over the left AC joint and lateral acromion.  There was noted crepitus with passive range of motion involving the AC joint.  Flexion was to 170 degrees, abduction to 170 degrees, external rotation to 60 degrees, and internal rotation to 80 degrees.  The Veteran report having arc motion pain on the left with all motions.  Three repetitions of range of motion testing demonstrated no limitation of movement, rhythm was symmetric, there was no protective posture, and no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Neurological examination of the arm was normal, as was sensory examination.  There was a positive Neer test, Hawkins test, cross-arm adduction test, and supraspinatus test on the left.  X-rays showed no gross abnormality of the left shoulder joint.  The examiner assessed left clavicle fracture with mild secondary AC joint degenerative osteoarthritis with left shoulder impingement syndrome, stable, without radiculopathy. 

An MRI was taken of the left shoulder in January 2011.  Dr. J.K.B. wrote that it showed tendinopathy of the supraspinatus tendon with high-intensity signal, but no rotator cuff tear.  Blunting and fraying was present on the posterior edge of the labrum and there was a possible small tear along its midline junction with the cartilage, but no SLAP lesion.  There was rounding of the posterior labrum, but no significant tear.  There was a Type II acromion with mild AC arthritis, with significant marrow edema of the distal clavicle.  There was possible impingement from his acromion.  The doctor wrote a prescription for physical therapy, which the Veteran testified that he was to begin shortly at the Board hearing later that month.

At the Board hearing, the Veteran testified that he had difficulty at his job because of his shoulder.  He was frequently required to perform labor outside, including lifting and operating a skid steer.  However, whenever he lifted an object over his head, his left arm and shoulder hurt, so he had to get someone else to do the job for him.  He also had difficulty lifting anything over 20 or 30 pounds.  He continued to wear a sling on occasion when at home.  He could not do yard work or work on his car due to his shoulder pain.  He also had difficulty holding his hand above his head when putting on clothes.  

There are also several statements from friends and relatives in the claims file.  A June 2008 statement from his friend of 10 years, M.D., says that the Veteran has had shoulder pain for as long as M.D. has known him.  Further, the Veteran calls him when he needs help picking things up or mowing the yard, as he cannot do those things due to shoulder pain.  Further, the Veteran could not play basketball or other sports anymore, which he used to be able to do, because of his shoulder.

The Veteran's brother, O.V., also wrote a statement in which he said the Veteran always complained about his shoulder.  O.V. said he helped the Veteran fix his cars and perform other tasks around the house.  Moreover, the Veteran used to play a lot of basketball and football, as well as lift weights.  However, he stopped all of those activities when he injured his shoulder in service.  

Based on the foregoing, although the Board finds that a higher evaluation for the left clavicle fracture itself is not warranted, we believe a separate evaluation is warranted for the Veteran's AC joint arthritis with impingement syndrome, as secondarily caused by his service-connected left clavicle disability.  

As noted above, the Veteran's disability has, to date, been evaluated under DC  5203, which addresses impairment of the clavicle.  Under that code a higher, 20 percent evaluation is assigned where there is nonunion of the clavicle with loose movement or dislocation of the clavicle.  As described above, in this case, X-rays have shown a healed fracture of the clavicle with no nonunion or dislocation.  Thus, a higher 20 percent evaluation is not warranted under DC 5203.  Moreover, there are no other diagnostic codes applicable to this specific aspect of the Veteran's disability that would allow for a higher evaluation.  

However, the July 2005 VA examiner assessed degenerative joint disease of the AC joint, as a secondary result of the left clavicle fracture.  Moreover, the evidence demonstrates impingement of the tendons around the AC joint.  Thus, the Board finds that a separate rating is warranted for this additional disability.  

Diagnostic Code 5010, also under the Schedule of Ratings for the Musculoskeletal System, addresses traumatic arthritis, and states that it is to be evaluated as degenerative arthritis, which is addressed by DC 5003.  38 C.F.R. § 4.71a.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  However, if the limitation of motion of the joint involved is noncompensable under the appropriate code, a rating of 10 percent is for application for each such joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Here, the Veteran's range of motion of the left shoulder, although more limited in 2008 than in 2005, has been within normal limits.  Thus, DC 5201, which addresses limitation of motion of the arm, would not allow for a compensable evaluation.  A 20 percent evaluation, the lowest available rating under that diagnostic code, is assigned when there is limitation of motion at the shoulder level.  In this case, although the Veteran reports pain when he raises his left arm above shoulder level, range of motion testing has not demonstrated limitation of motion to a degree that would allow for a 20 percent evaluation under DC 5201.  

Thus, under DC 5003, limitation of motion must be objectively confirmed in order to assign a 10 percent evaluation.  The Board finds that such objective confirmation of limitation of motion has been demonstrated by the evidence.  The Veteran has consistently reported pain and a popping sensation with motion.  The July 2005 VA examiner noted an audible and palpable pop posteriorly on internal rotation of the shoulder.  In April 2006, the doctor observed pain with full abduction.  The Veteran reported pain throughout range of motion testing in June 2008, and testified at the Board hearing that he had pain when lifting objects and when raising his arm over his head.  Thus, based on the medical evidence showing pain with motion, the Board finds that a 10 percent evaluation is warranted under DC 5003 for degenerative joint disease of the AC joint with impingement syndrome, effective from July 22, 2005, the date of the examination that first documented the condition.  
        
The Board has considered whether there are any other diagnostic codes that would allow for the assignment of a separate rating.  However, neurological and sensory testing of the left upper extremity has been normal, and the 2008 VA examiner found no radiculopathy.  Thus, the diagnostic codes pertaining to neurological deficits are not applicable, nor are there any other potentially relevant diagnostic codes.

The Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As noted above, although both VA examiner recorded no additional functional limitation due to pain, the Veteran reported pain throughout range of motion testing.  The Board has considered this pain in assigning the separate evaluation for degenerative joint disease of the AC joint, and thus, finds that a higher rating than that already assigned is not warranted based on complaints of pain.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected disability resulting from residuals of a clavicle fracture warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the Veteran contends that it has affected his job in that he has to ask for help lifting things, he has not missed any work due to the disability and has kept the same job for 11 years.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left clavicle is denied.  

A separate service-connected disability evaluation of 10 percent is granted for degenerative joint disease of the left acromioclavicular joint, effective July 22, 2005, subject to governing criteria applicable to the payment of monetary benefits.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


